PER CURIAM.
Benjamin Muhammad Jones appeals following the district court’s1 final disposition of the claims raised in his consolidated 42 U.S.C. § 1983 actions. Upon careful consideration of Mr. Jones’s appellate arguments, and de novo review of the summary judgment records, see Malone v. Hinman, 847 F.3d 949, 952 (8th Cir. 2017), we find no basis for reversal.2 The judgment of the district court is affirmed, see 8th Cir. R. 47B; and Mr. Jones’s pending motion for counsel is denied.

. The Honorable Susan O. Hickey, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable Barry A. Bryant, United States Magistrate for the Western District of Arkansas.


. Mr. Jones has waived many of his claims by not mentioning them at all, or by offering no explanation as to why dismissal of the claims was improper. See Hess v. Ables, 714 F.3d 1048, 1051 n. 2 (8th Cir. 2013). We decline to consider the matters he raises for the first time in this court. See Ryan v. Armstrong, 850 F.3d 419, 424 n.1 (8th Cir. 2017).